UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2017 HTG Molecular Diagnostics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37369 86-0912294 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3430 E. Global Loop Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 289-2615 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On March 1, 2017, Peter T. Bisgaard notified us of his decision to resign from our Board of Directors, effective March2,2017, citing time constraints resulting from other responsibilities. Mr. Bisgaard joined our Board of Directors in March2011 in connection with an early-round investment made in our company by Novo A/S. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HTG Molecular Diagnostics, Inc. Dated: March 7, 2017 By: /s/ Shaun D. McMeans Shaun D. McMeans Vice President of Finance and Administration and Chief Financial Officer
